Title: From John Adams to Samuel Cooper, 14 November 1779
From: Adams, John
To: Cooper, Samuel


     
      My dear Sir
      Le Sensible Novr. 14th. 1779
     
     This Moment I recieved your kind favor of this day’s date. Coll. Johonnot and my young Friend, Sammy Cooper, are well on Board. This young Gentleman, Sir, shall have the best Care taken of him, in my power, and the same with my own.
     Your kind Assurances that you will inform Me of what passes, give me great pleasure, and will be of great use to Me. I shall write You as often as possible. My best Respects, Compliments, Affections, Duties &ca. to all I leave behind, to whom they are due. Your Friend
     
      John Adams
     
    